DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                              Status of the Claims
2.	Claims 10-14, 16, 18, 23, 25-27, 31, 38-41 are currently pending.  This office action is in response to the amendment filed on 08/09/2021. 
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/623,242, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application fails to provide support for the claimed shear thinning ratio of 110 or more or the claimed melt strength of 10 cN or more both of which are limitations in the independent claim 10.  
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen Baehl on 09/02/2021.
The application has been amended as follows: 
Claim 26 is amended such that the indication of “(2)” is changed to “2)”
Claim 31 is amended such that the phrase “of the (2) polyethylene and branched modifier blend and branched modifier blend” is deleted
Claim 31 is additionally amended so that the two indications in the claim of “linear polyethylene” are both changed to “2) polyethylene”
Claim 38 is amended such that the phrase “(2)” is changed to “2)”
Claim 41 is amended such that the phrase “(2)” is changed to “2)”. 

Reasons for Allowance
Claims 10-14, 16, 18, 23, 25-27, 31, 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Litteer (WO 01/62808 A1; on the IDs filed on 07/03/2019) and Mehta (US 6,300,451 B1 on the IDS filed on 07/03/2019).
Litteer teaches examples of a polyethylene polymer that is formed with additional monomers consisting of 1,7 octadiene and hexene (pg 28 lines 10-16, pg 29 lines 15-20 and pg 30 lines 1-22). It is taught that one of the comonomers of the ethylene polymer is an alpha-olefin

hexene ranging from 2.7 to 3.1 % (pg 40) and teach a range of the diene present in an amount of from 250 to 600 ppm (pg 39). Litteer teaches that in general the amount of diene used is from 10 to about 900 ppm by weight which corresponds to 2.55 to about 229.5 ppm molar (Column 20 lines 15-20). 229.5 ppm molar is approximately 0.023 mol % of the diene component. Litteer indicates that 100 ppm by weight of the diene is approximately equal to 25.5 ppm molar (pg 20 lines 15-20).  This indicates that the 600 ppm of example 10 in Litteer is approximately 153 ppm molar.  This in turn corresponds to approximately .0153 mol% of the polymer.  This indicates that over 80 mol % of the polymers in the examples is ethylene as the only other monomers present are hexene and octadiene which are present in an amount of less than 4 wt% indicating that at least 96 mol% is of the polymer is ethylene. The presence of the hexene and the diene will result in the polymer being branched (pg 19 lines 15-20).
Litteer does not specifically teach state the g’vis, the shear thinning ratio, the melt strength, the complex viscosity at 0.1 rad/sec at 190 °C, the phase angle or the complex modulus of the polymers. However Litteer does indicate that the polymer has enhanced melt strength  (pg 4 lines 5-10) however the examples of Litteer indicates that the examples that have enhanced melt strength have a melt strength of 4.5 to 5.4 cN (pg 40). As such Litteer does not teach or fairly suggest the claimed melt strength of the claimed branched copolymer and so does not teach or fairly suggest the claimed blend. 
Mehta teaches a copolymer which is made from ethylene 1-butene and 1,9 decadiene (Column 21 Table II product 7) which has a Mw of 111,300 and a Mw/Mn of 4.22.  The amount of 1-butene is indicated to be 12.3 wt % and the molar ratio between the addition of the 1-butene monomer and the 1,9 decadiene monomer is indicated to be 1.25 / 0.2 (column 19 Table 1 product 7).  The molecular weight of ethylene is approximately 28 g/mol, the molecular weight of 1-butene is approximately 56.11 
Mehta does not teach or fairly suggest that the polymer is used in a blend and as such does not teach or fairly suggest the claimed blend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 10-14, 16, 18, 23, 25-27, 31, 38-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763      

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763